PER CURIAM.
We affirm appellant’s conviction but remand for resentencing because we find *140that some of the reasons given by the trial court for departing from the sentencing guidelines are invalid. Of the four reasons listed in the sentencing order, only reason number one is a legally valid reason and supported by the proof. See Davis v. State, 455 So.2d 602 (Fla. 5th DCA 1984). Accordingly, we remand this cause for resentencing pursuant to Albritton v. State, 476 So.2d 158 (Fla.1985).
ANSTEAD, LETTS and GUNTHER, JJ., concur.